DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks on January 25, 2022. Claims 1, 4, 7, 8, 10, 12 and 21 have been amended; claims 2-3, and 13-14 have been cancelled. Claims 1, 4-12, and 15-22 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response, filed, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
4.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
5.	Claims Art Rejections: Applicants’ amendments with arguments filed January 25, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
6.	Claims 1, 4-12, and 15-22 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Khoshnevisan et al. (US 2020/0267748) and Yeo et al. (US 2020/0106566) are generally directed to various aspects of the network to schedule a user equipment (UE) for multiple transmission/reception point (TRP) communication, wherein the network transmits a single downlink control information (DCI) message to the UE to dynamically configure multiple transmission configuration indicator (TCI) states for the multiple TRPs, the DCI message includes a bit field indicating a set of antenna ports and the multi-TRP scheme for transmission; the mechanism of converging an IoT technology with a 5G communication system for supporting a higher data transfer rate beyond the 4G system, including receiving first sidelink control information (SCI) and first data corresponding to the first SCI, the first SCI including first priority information, receiving second SCI and second data corresponding to the second SCI, the second SCI including second priority information, identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information when a resource for the first feedback information and a resource for the second feedback information are overlapped, and transmitting one of the first feedback information or the second feedback information which is associated with higher priority. 

“determining, by the terminal device, K TCI states based on TCI state indication information in the DCI, wherein K is greater than 1;” and “determining, according to a demodulation reference signal (DMRS) port set to which a DMRS port belongs, the TCI state corresponding to each DMRS port in each downlink data transmission in a time domain from the K TCI states, wherein the DMRS port is indicated by antenna port indication information in the DCI,” as specified in claim 1. 
Similar limitations are included in claims 12 and 22.
Dependent claims 4-11 and 15-21 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473